                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF ALABAMA
                                          SOUTHERN DIVISION (Mobile)

IN RE:                                                                 :   CASE NO: 18-03496-JCO
                                                                       :   CHAPTER: 13
                                                                       :
JERRY LEE CLARK                                                        :
JOAN NELSON CLARK,                                                     :
                                                                       :
          Debtors.                                                     :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -   - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - -
JERRY LEE CLARK                                                        :
JOAN NELSON CLARK,                                                     :
                                                                       :
          Movant,                                                      :   CONTESTED MATTER
                                                                       :
 vs.                                                                   :
                                                                       :
HOME POINT FINANCIAL                                                   :
CORPORATION,                                                           :
                                                                       :
          Respondent.                                                  :

                                   RESPONSE TO RESPONSE/OBJECTION TO
                                  NOTICE OF MORTGAGE PAYMENT CHANGE

          COMES NOW Home Point Financial Corporation, for itself, its successors and/or assigns

("Respondent"), and shows this Honorable Court that, for the reasons set out below, the Court should

deny the Debtors' Response/Objection to Notice of Mortgage Payment Change (“Objection”):

                                                                     1.

          Respondent asserts that it holds a valid mortgage on the Debtors’ property located 5162

Southern Oaks Trail, Grand Bay, AL 36541 (the “Property”), see claim #5.

                                                                     2.

          Respondent filed a Notice of Mortgage Payment Change (the “Notice”) on November 9, 2019

(Dkt. #52) listing a new post-petition mortgage payment amount of $1,071.64 effective with the

December 1, 2019 payment. The Debtors objected to the Notice on the following grounds: “Debtors

dispute the mortgage payment change amount as their monthly payment is increasing from $986.90 to



       Case 18-03496              Doc 62         Filed 01/22/20 Entered 01/22/20 08:08:41                               Desc Main
                                                   Document     Page 1 of 3
$1,071.64 due to an apparent escrow shortage. The annual history attached to the creditors notice

reports to show escrow payments missing from the months of December 2018 and January 2019 [Doc.

52]. Debtors made mortgage payments during those months and have attached a payment history

provided by Home Point’s counsel from previous Motion for Relief from Stay [Doc. 41].”

                                                  3.

       Respondent credited the Debtors’ escrow account in the amount of $738.83 to cover the escrow

shortage. Due to the new escrow analysis in which the shortage was credited, Respondent filed a new

Notice of Mortgage Payment Change on January 17, 2020 (Dkt. #61) listing a post-petition mortgage

payment amount of $1,010.07 effective with the March 1, 2020 payment. The payment amount of

$1,010.07 contains no escrow shortage component. It is comprised of principal and interest in the

amount of $671.52 and a required escrow component of $400.12. Respondent asserts the newly filed

Notice of Mortgage Payment Change resolves all pending issues with the post-petition mortgage

payment amount.

       WHEREFORE, Respondent, for itself, its successors and/or assigns, prays that this Court

inquire as to the matters raised herein and deny the Debtors' Response/Objection to Notice of Mortgage

Payment Change and enter such orders and require such further inquiry as may appear appropriate to

the Court.

Dated: 1/22/20

/s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Respondent




     Case 18-03496      Doc 62     Filed 01/22/20 Entered 01/22/20 08:08:41          Desc Main
                                     Document     Page 2 of 3
                                     CERTIFICATE OF SERVICE

        I, Amanda Beckett of Rubin Lublin, LLC certify that on the 22nd day of January, 2020, I caused
a copy of the Response to Response/Objection to Notice of Mortgage Payment Change to be filed in
this proceeding by electronic means and to be served by depositing a copy of the same in the United
States Mail in a properly addressed envelope with adequate postage thereon to the said parties as
follows:


Jerry Lee Clark
5162 Southern Oaks Trail
Grand Bay, AL 36541

Joan Nelson Clark
5162 Southern Oaks Trail
Grand Bay, AL 36541

James D. Patterson, Esq.
Underwood & Riemer, PC
2153 Airport Boulevard
Mobile, AL 36606

Daniel B. O`Brien
Chapter 13 Trustee
P.O. Box 1884
Mobile, AL 36633


Executed on 1/22/20

By:/s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Respondent




     Case 18-03496      Doc 62     Filed 01/22/20 Entered 01/22/20 08:08:41          Desc Main
                                     Document     Page 3 of 3
